PER CURIAM.
We affirm the action of the trial court in imposing sanctions against the appellants for failure to comply with the rules of discovery and orders related thereto. Mercer v. Raine, 443 So.2d 944 (Fla.1983). Also see Georges v. Insurance Technicians, Inc., 448 So.2d 1185 (Fla. 4th DCA 1984). We believe that the appellants were at least a day late and a dollar short in their inadequate and tardy attempt to avoid the imposition of sanctions by reliance upon an otherwise valid provision of international law. In light of the fact that much of the discovery sought was not precluded by the treaty provisions ultimately relied upon, and the inadequate and tardy manner that the treaty provisions were brought to the attention of the trial court, we find no abuse of discretion by the court in imposing sanctions. Accordingly, the judgment of the trial court is affirmed.
ANSTEAD, C.J., and LETTS and GLICKSTEIN, JJ., concur.